Name: 89/550/EEC : Council Decision of 29 September 1989 concerning notification of the application by the Community of the International Coffee Agreement 1983 as extended until 30 September 1991
 Type: Decision
 Subject Matter: plant product;  international trade;  international affairs
 Date Published: 1989-10-17

 Avis juridique important|31989D055089/550/EEC : Council Decision of 29 September 1989 concerning notification of the application by the Community of the International Coffee Agreement 1983 as extended until 30 September 1991 Official Journal L 299 , 17/10/1989 P. 0004 - 0006COUNCIL DECISION of 29 September 1989 concerning notification of the application by the Community of the International Coffee Agreement 1983 as extended until 30 September 1991 (89/550/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 116 thereof, Having regard to the proposal from the Commission, Whereas in accordance with Decision 87/485/EEC (1), the Community approved the International Coffee Agreement 1983, which came into force on 1 October 1983 for a period of six years, expiring on 30 September 1989; Whereas by resolution No 347 of 4 July 1989, the International Coffee Council decided to extend the International Coffee Agreement 1983 for a period of two years until 30 September 1991; Whereas the Community and its Member States should notify the Secretary-General of the United Nations Organization of their intention to apply the Agreement as extended until 30 September 1991, HAS DECIDED AS FOLLOWS: Article 1 The extension of the International Coffee Agreement 1983 until 30 September 1991, in accordance with the International Coffee Council resolution No 347 of 4 July 1989, is hereby approved on behalf of the European Economic Community. The text of the resolution is attached to this Decision. The European Economic Community and its Member States, once they have completed the necessary internal procedures, shall notify the Secretary-General of the United Nations Organization of their intention to apply, in the capacity as importing Members, the International Coffee Agreement 1983 as extended until 30 September 1991. Article 2 The President of the Council is hereby authorized to designate the person empowered to deposit the notification of the European Economic Community. Done at Brussels, 29 September 1989. For the Council The President C. EVIN (1) OJ No L 276, 29. 9. 1987, p. 61. RESOLUTION No 347 (Approved at the Plenary Meeting on 3 July 1989) EXTENSION OF THE INTERNATIONAL COFFEE AGREEMENT 1983 THE INTERNATIONAL COFFEE COUNCIL, Whereas: Under the provisions of paragraph 1 of Article 68 of the International Coffee Agreement 1983 the Agreement shall remain in force for a period of six years until 30 September 1989 unless extended under the provisions of paragraph 2 of the Article or terminated under the provisions of paragraph 3 of the Article; Under the provisions of paragraph 2 of Article 68, the Council may, at any time after 30 September 1987 by a vote of 58 % of the Members having not less than a distributed majority of 70 % of the total votes, decide either that the Agreement be renegotiated or that it be extended, with or without modification, for such period as the Council shall determine. Any Contracting Party which by the date on which such renegotiated or extended Agreement enters into force has not made a notification of acceptance of such renegotiated or extended Agreement to the Secretary-General of the United Nations, or any territory which is either a Member or a party to a Member group on behalf of which such notification has not been made by that date, shall as of that date cease to participate in such Agreement; By resolution No 346 the International Coffee Council established a Negotiating Group to prepare a draft of a new Agreement which could be the basis for a decision under the provisions of paragraph 2 of Article 68 of the Agreement but it has not proved possible to complete the negotiations in time for a new Agreement to enter into force by 1 October 1989; In order to allow adequate time for the negotiation of a new Agreement it is considered desirable that the International Coffee Agreement 1983 be extended; and Under the provisions of Article 51 of Chapter VIII of the Agreement and of resolution No 286 stocks of coffee are verified annually in exporting Member countries, RESOLVES: 1. That the International Coffee Agreement 1983 shall be extended for a period of two years to 30 September 1991. 2. With effect from 1 October 1989 and throughout the life of the Agreement as extended: (a) the provisions of the Articles contained in Chapter VII shall be suspended and shall remain suspended with the exception of paragraph 1 of Article 38 and paragraph 1 of Article 43; and (b) exporting Members shall continue to issue certificates of origin in Forms O and X and shall continue to send copies of certificates of origin in Form O and originals of certificates of origin in Form X to the Executive Director. Importing Members, while under no obligation, may, if they are so willing, continue to collect certificates and forward them to the Executive Director. 3. With effect from 1 October 1989 and throughout the life of the Agreement as extended: (a) the verification of stocks in exporting Member countries provided for under the provisions of Article 51 of Chapter VIII and of resolution No 286 shall be suspended; (b) there shall be no contributions to the Special Fund under the provisions of Article 55 of the Agreement; and (c) the provisions of Articles 50 and 51 of the Agreement shall be suspended. 4. To instruct the Executive Director to prepare, in consultation with the Finance Committee, a draft administrative budget for financial year 1989/90, which reflects the work to be carried out by the organization under the provisions of this resolution, and to submit the draft budget to the Executive Board so that it may be forwarded to the Council for approval. 5. That the International Coffee Agreement 1983 as extended in accordance with the provisions of paragraph 1 of this resolution shall remain in force among those Contracting Parties to the Agreement which have notified their acceptance of such extension to the Secretary-General of the United Nations by 30 September 1989, if on that date such Contracting Parties represent at least 20 exporting Members holding a majority of the votes of the exporting Members and at least 10 importing Members holding a majority of the votes of the importing Members. The votes for this purpose shall be calculated as at 30 September 1989. Such notifications shall be signed by the Head of State or Government, or Minister for Foreign Affairs, or made under full powers signed by one of the foregoing. In the case of an international organization, the notification shall be signed by a representative duly authorized in accordance with the rules of the organization, or made under full powers signed by such a representative. 6. That a notification by a Contracting Party containing an undertaking to apply provisionally the Agreement as hereby extended, which is received by the Secretary-General of the United Nations not later than 30 September 1989, shall be regarded as equal in effect to a notification of acceptance of the International Coffee Agreement 1983 as extended. Such Contracting Party shall enjoy all the rights and assume all the obligations of a Member. However, if formal notification of acceptance has not been received by the Secretary-General of the United Nations by 31 March 1990 or such later date as the Council may determine, such Contracting Party shall as of that date cease to participate in the Agreement. 7. That any Contracting Party to the International Coffee Agreement 1983 which has not made the notifications of acceptance provided for in paragraphs 5 and 6 of this resolution, may accede to the Agreement by 31 March 1990 or such later date as the Council may determine on condition that on depositing its instrument of accession such Contracting Party undertakes to fulfil all its previous obligations under the Agreement with retroactive effect from 1 October 1989. 8. To convene the second regular session of the Council in coffee year 1988/89 from 25 to 29 September 1989 to finalize matters related to the current Agreement. 9. To convene a further session of the Council from 2 to 6 October 1989 in order to examine the situation of membership in the light of the action taken by Contracting Parties under the provisions of paragraphs 5 and 6 of this resolution in respect of the extension of the Agreement and: (a) in the event that the requirements for the extension of the Agreement have been met, to take decisions regarding the operation of the Agreement in coffee year 1989/90; and (b) in the event that the requirements for the extension of the Agreement have not been met, to decide: i(i) whether the Agreement should continue in force among the Contracting Parties which have made the notifications provided for in paragraphs 5 and 6 of this resolution and if so to establish the conditions for the continued operation of the organization; or (ii) whether to make arrangements for the liquidation of the organization in accordance with the provisions of paragraph 4 of Article 68 of the Agreement. 10. To instruct the Executive Director to convey this resolution to the Secretary-General of the United Nations.